     Case 3:18-cv-01577-H-AGS Document 61 Filed 02/27/19 PageID.1199 Page 1 of 3



1    Victor M. Felix, SBN 179622
     Victor.Felix@procopio.com
2    PROCOPIO, CORY, HARGREAVES
3    & SAVITCH LLP
     525 B Street, Suite 2200
4    San Diego, CA 92101
5    Tel. (619) 515-3229
     Fax (619) 744-5409
6
     Leslie V. Payne (TX Bar No. 00784736) (admitted Pro Hac Vice)
7    lpayne@hpcllp.com
8    Eric J. Enger (TX Bar No. 24045833) (admitted Pro Hac Vice)
     eenger@hpcllp.com
9    Christopher M. First (TX Bar No. 24095112) (admitted Pro Hac Vice)
     cfirst@hpcllp.com
10   HEIM, PAYNE & CHORUSH LLP
     1111 Bagby St., Suite 2100
11   Houston, TX 77002
12   T: (713)221-2000 F: (713)221-2021

13   Attorneys for Plaintiffs Wi-LAN
14                         UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA

16   WI-LAN INC.; WI-LAN USA, INC.; &                Case No.: 3:18-cv-01577-H-AGS
     WI-LAN LABS, INC.,
17                                                   PLAINTIFFS’ NOTICE OF MOTION
                                       Plaintiffs,   AND MOTION TO DISMISS
18
                                                     DEFENDANTS’ INFECTIOUS
19   vs.                                             UNENFORCEABILITY CLAIMS
20   LG ELECTRONICS, INC.;                           Date: April 2, 2019
     LG ELECTRONICS U.S.A., INC.;                    Time: 10:30 a.m.
21                                                   Courtroom: 15A
     LG ELECTRONICS MOBILECOMM
22   U.S.A., INC.,                                   District Judge: Hon. Marilyn L. Huff

23                                     Defendants.
24
25
26
27
28
     Case 3:18-cv-01577-H-AGS Document 61 Filed 02/27/19 PageID.1200 Page 2 of 3


1                               NOTICE OF MOTION AND MOTION
2    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
3          PLEASE TAKE NOTICE THAT on April 2nd, 2019 at 10:30 a.m., or as soon as
4    the matter may be heard, Plaintiffs Wi-LAN Inc., Wi-LAN USA, Inc., and Wi-LAN
5    Labs, Inc. (collectively, “Plaintiffs”) will, and hereby do, move to dismiss LG’s
6    Infectious Unenforceability claims Pursuant to Local Rule 7.1.e.1, this motion complies
7    with the Twenty-eight (28) Day Rule.
8
9
     Dated: February 27, 2019            By: /s/ Christopher M. First
10                                       Victor M. Felix, SBN 179622
                                         Victor.Felix@procopio.com
11
                                         PROCOPIO, CORY, HARGREAVES
12                                       & SAVITCH LLP
                                         525 B Street, Suite 2200
13
                                         San Diego, CA 92101
14                                       Tel. (619) 515-3229
                                         Fax (619) 744-5409
15
16                                       Leslie V. Payne
                                         TX. Bar No. 00784736 (admitted pro hac vice)
17                                       lpayne@hpcllp.com
                                         Eric J. Enger
18                                       TX. Bar No. 24045833 (admitted pro hac vice)
                                         eenger@hpcllp.com
19                                       Christopher M. First
20                                       TX. Bar No. 24095112 (admitted pro hac vice)
                                         cfirst@hpcllp.com
21                                       HEIM, PAYNE & CHORUSH LLP
                                         1111 Bagby St., Suite 2100
22                                       Houston, TX 77002
23                                       T: (713)221-2000 F: (713)221-2021

24                                       Attorneys for Plaintiffs Wi-LAN.
25
26
27
28   PLAINTIFFS’ NOTICE OF MOTION AND
     MOTION TO DISMISS LG’S INFECTIOUS          -2-                         3:18-CV-01577-H-AGS
     UNENFORCEABILITY CLAIMS
     Case 3:18-cv-01577-H-AGS Document 61 Filed 02/27/19 PageID.1201 Page 3 of 3


1                                        CERTIFICATE OF SERVICE
2          I hereby certify that on February 27, 2019, I caused a copy of this pleading to be
3    delivered via ECF on all counsel of record.
4
5
6                                                   /s/ Christopher M. First
                                                    Christopher M. First
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   PLAINTIFFS’ NOTICE OF MOTION AND
     MOTION TO DISMISS LG’S INFECTIOUS             -3-                     3:18-CV-01577-H-AGS
     UNENFORCEABILITY CLAIMS
